Mr. Justice Walker : I concur in the opinion delivered in this case, but not in the reasons and principles upon which it is founded. Parol evidence was admissible to prove the execution of the power of attorny upon which the confession of judgment was made; and although the record is silent upon the subject it is but fair to presume that such proof was made. This is but a reasonable presumption in favor of the court, and is not weakened by a failure to show that such proof was made by an entry to that effect on the record. There is a marked difference between an omission of this kind and the presumptions in support of proceedings where they do not affirmatively appear and in others which are indispensable to the commencement of an action in ordinary practice; as where there is no writ, for instance, and nothing of record tending to show that any ever issued. There in order to reach the person so as to affect him with notice, it would be necessary to presume that there was a writ, and then, still another presumption upon it, that the writ had been served : this practice of presuming upon a presumption is never allowable.